Citation Nr: 0822109	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, 
including due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In September 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange during service.  

2.  Any chloracne or other acneform disease consistent with 
chloracne or porphyria cutanea tarda was not manifested 
during the veteran's first post-service year.  

3.  The veteran's skin disorder was not manifested during the 
veteran's active duty service, nor is any skin disorder 
otherwise related to such service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
and service connection for chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
may not be presumed based on the one-year presumption for a 
disease associated with exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(c), 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2001, concerning the service connection claim for 
a skin disorder.  In the letter, the veteran was notified of 
the evidence needed to substantiate the claim of service 
connection.  The veteran was notified of VA's duty to obtain 
records and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
claim).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of January 2001, as the claim of service connection for a 
skin disorder, including due to herbicide exposure, is 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA and private records and afforded the veteran VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 



Factual Background

The veteran served in Vietnam.  The service medical records 
contain no complaint, finding, history or treatment for a 
skin disorder.  

A VA medical record shows that in October 1969, shortly after 
separation from service, the veteran complained of a rash, 
including on his chest area.  The diagnosis was tinea 
versicolor.  

On VA Agent Orange examination in March 1985, the veteran 
complained of rashes on his face, hands and infection on hair 
follicles.  Physical examination revealed no rash at that 
time.  

On private evaluation for a spine disability in September 
1993, the examiner noted the veteran was exposed to Agent 
Orange in Vietnam and has a chronic skin disorder presenting 
as rashes.  

A VA Report of Medical Examination for Disability Evaluation 
dated in November 1997 shows the veteran complained of rash 
and growths due to Agent Orange exposure.  

In July 2007 the veteran testified that since his service in 
Vietnam, he regularly has outbreaks on his hands, feet and 
back, ranging in duration from 4 to 6 weeks.  

On VA examination in October 2007, the veteran indicated he 
never had a diagnosis for his skin condition and in Vietnam 
it was called jungle rot.  The veteran complained the 
condition comes and goes, he experiences intermittent itching 
on his hands and face and on his back has large mole.  He 
stated his face gets sore and he has difficulty shaving.  He 
had an enlargement of the right side of his neck, which was 
surgically removed.  The examiner noted the veteran brought 
in reports which stated he had a neck mass.  The excision 
revealed a lymph node with dermatopathic changes, which was 
negative for lymphoma or malignancy.  He also had a right 
excision which was not malignant.  The veteran reported that 
in Vietnam his skin was peeling off his feet and arms, from 
wading through the water.  

Physical examination shows that the veteran had a mole on his 
right lower chin.  There was no rash or discoloration on his 
face or neck.  There were several tiny moles on his neck, 
which were not disfiguring.  He had a skin tag on his right 
upper back without signs of irritation.  There was mild 
hyperpigmentation on his right foot.  The diagnoses were 
moles, right chin and neck; skin tag on back; and pruritis 
(subjective).  

The examiner opined that the veteran's current skin disorder 
(moles and skin tag) is less likely as not due to service and 
that the current skin disorder is not due to Agent Orange.  
The examiner explained that melanin is a natural pigment 
distributed evenly in the skin, however sometimes melanocytes 
grow together in a cluster, giving rise to moles.  Scientists 
do not know why moles develop.  The examiner further 
explained that the veteran since his separation from service 
39 years ago has not had a diagnosis of chloracne or 
porphyria cutanea tarda, which are presumptive skin disorders 
due to Agent Orange exposure.  The examiner concluded that 
the veteran's skin disorder was not due to Agent Orange 

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Analysis

On the basis of the service medical records a skin disorder 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that a skin disorder was noted during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, a diagnosis of tinea versicolor, was first 
documented in October 1969.  As for service connection based 
on the initial documentation of the disability after service 
under 38 C.F.R. § 3.303(d), there is no medical evidence of a 
causal association or causal link between service and a skin 
disorder.  The examiner, who conducted the VA examination in 
October 2007, provided diagnoses of moles and skin tag and 
concluded that they were less likely as not due to service.  
This evidence is uncontroverted and weighs against the claim

As for the veteran's statement and testimony, relating his 
skin disorder to his military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current skin 
disorder and his military service.

The remaining question is whether the veteran's skin disorder 
may be associated on a presumptive bases with his exposure to 
Agent Orange during his service in Vietnam.  As the veteran 
does not have a diagnosis of chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda, 
and did not have a diagnosis of chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
within one year from the time when he left Vietnam, service 
connection on a presumptive basis may not be granted.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a skin disorder, 
including due to herbicide exposure, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).




ORDER

Service connection for a skin disorder, including due to 
herbicide exposure, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


